PREWITT, Judge.
Movant pled guilty to both counts of an information charging him with possession of controlled substances. He was sentenced to four years on Count I and three years on Count II, with the terms to run consecutively.
Movant filed a pro se motion under Rule 24.035 seeking to have the conviction and sentence vacated. Following appointment of counsel an amended motion was filed. Movant’s counsel also requested a hearing on the motion.
Dated August 31, 1990, the docket sheet reflects “Court Reviews Record and finds no hearing required. Record shows that Motion is not to be Sustained and Court finds and orders Motion Dismissed Without Hearing.” No other findings and conclusions were made.
Rule 24.035(i) provides in part that the trial court “shall issue findings of fact and conclusions of law on all issues presented, whether or not a hearing is held.” The requirements under this rule and Rule 29.-15(i) have not been literally applied on appeal if the findings were sufficient to allow meaningful appellate review. Tettamble v. State, 798 S.W.2d 489, 491 (Mo.App.1990).
Here, as in Tettamble, there was more than one reason why the trial court could have found against the movant and it is not possible to adequately review the decision when its basis is unknown.
The judgment is reversed and the cause remanded.
MAUS, P.J., and CROW, J., concur.